DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kon (WO 2016039121, with US2017/0274705 as English language equivalent) in view of Yukawa (US2003/0020320) and Hata (JP 2011-255684, with English machine translation, both of record).
Regarding claim 1, Kon discloses a pneumatic tire with a noise suppressing member (see Fig. 4, with tire 10 and sound-absorbing material 44), a tire structural member that is formed from a magnetic body (see steel cord 38, [0040]), a noise suppressing member formed from a sheet shaped member configured to suppress cavity resonance (see 44, [0079]), and concave portions formed at an inner portion of the tire (see concave portions formed by projecting walls 46A,46B and the inner surface of the tread region).
Kon does not disclose the noise suppressing member as having convex portions; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the noise suppressing member with convex portions since Yukawa, similarly directed towards 
Kon discloses that the noise suppressing member may be fitted into the concave slots and then adhered with adhesive ([0079]), but Kon does not disclose the presence of magnets. In the same field of endeavor of tires having noise suppressing members, Hata discloses the use of magnets embedded within the noise damper to secure a noise absorbing material to the inner surface of a tire via magnetic force ([0022,0026]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the noise suppressing member of Kon with magnets as taught by Hata to enable the noise suppressing member to be easily attached to the tire via magnetic force ([0022,0026,0029]). One having ordinary skill in the art would have readily appreciated that this would eliminate the need for adhesive bonding.
Further,  it would have been obvious to a person having ordinary skill in the art for the magnets to be fitted into the concave portions, since (1) Hata discloses arranging magnets in the noise suppressing member (see Fig. 5, particularly 5(c) and 5(d); [0029]); and (2) by inserting the ends of the member into the concave slots in Kon ([0079], Fig. 4), the magnets would be fitted into the concave portions along with the ends of the member.
Regarding claim 2, Kon discloses steel cord 38 ([0040]). Hata also teaches steel cords ([0025]).
Regarding claim 3, the cord layer 38 is a belt since it is a reinforcing layer that extends across the crown portion of the tire.
Regarding claims 4, 7, and 8, the tire structural member (cord layer 38) is formed at the inner peripheral surface of the tire (See Fig. 4).
Regarding claims 5 and 9-11, the tires are assembled on a rim 14A (see Fig. 1).
Regarding claim 12, Kon teaches a tire frame member (20) and concave portions are formed at an inner peripheral surface of the tire frame member (see concave portions formed by inner surface and 
Regarding claim 13, as to the noise suppressing member comprising concave portions with magnets fitted into the concave portions, Hata teaches that, to integrate the magnet into the sound absorbing material, a recessed part may be provided in the sound absorbing member and a magnet embedded therein ([0029]). It would have been obvious to person having ordinary skill in the art for the concave portions of the member to be fitted into the concave portions of the frame member since (1) Hata discloses arranging magnets in the noise suppressing member (see Fig. 5, particularly 5(c) and 5(d); [0029]); and (2) by inserting the ends of the member into the concave slots in Kon ([0079], Fig. 4), the magnets would be fitted into the concave portions along with the ends of the member.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2005-297858, with English machine translation, both of record) in view of Hata (JP 2011-255684, English machine translation, both of record).
Regarding claim 6, Yugawa discloses [Figures 1-6] a sound control sheet 5 (noise suppressing member) made of air cap sheet material 6 formed in a long strip shape (sheet- shaped member) [Yugawa, Paragraph 0021], having bulging portions 8 (convex portions) which bulge from an inner surface side of the pneumatic tire 2 toward a cavity interior so that sound can be irregularly reflected and disturbed to prevent reflection, suppressing cavity resonance.
Yugawa does not specifically a magnetic body and that magnets are attached to the noise suppressing member, at which attractive force is generated between the magnets and the magnetic body; however, Yugawa does disclose that it is preferable that the sound control sheet 5 (noise 
Hata teaches [Figures 1-4] a sound absorbing member 10 (noise suppressing member), wherein a pneumatic tire includes a belt cover layers 8 (tire structural member) comprising a belt layer 7 made of steel cords (a magnetic body) [Hata, Paragraph 0025], and magnets 11 are mounted to the sound absorbing material 10 (noise suppressing member), at which magnetic force (attractive force) is generated between the magnets 11 and the steel belt layer 7 (tire structural member formed from a magnetic body), the magnets holding the sound absorbing material 10 (noise suppressing member) at an inner peripheral surface of the pneumatic tire [Hata, Paragraphs 0021-0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yugawa with the teachings of Hata for the tire to have a tire structural member formed from a magnetic body and have magnets attached to the noise suppressing member so that the attractive magnetic force is generated between the magnets and the magnetic body to hold the noise suppressing member at an inner surface of the pneumatic tire. Doing so would allow for a tire noise reduction device which is able to be peeled off an inner peripheral surface of a tire, realizing an improvement in durability and realizing an excellent adaptability to various tire sizes [Hata, Paragraph 0008 and 0013].
As to the magnets being "configured to be fitted into concave portions formed at the inner portion of the pneumatic tire," Examiner notes that the claim 6 is directed towards only the noise suppressing member and does not include the pneumatic tire. The recitation of "the magnets are configured to be fitted into concave portions" does not require any particular magnet or noise suppressing member structure not present in combination of Yugawa and Hata. The magnets integrated into the noise suppressing member in Yugawa (combined) would be capable of being fitted into concave portions of a tire.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to claim 6, Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. Applicant argues that Yugawa and Hata do not disclose magnets are fitted into concave portions that are formed at an inner portion of a pneumatic tire. 
Examiner notes that the claim 6 is directed towards only the noise suppressing member and does not include the pneumatic tire. The recitation of "the magnets are configured to be fitted into concave portions" does not require any particular magnet or noise suppressing member structure not present in combination of Yugawa and Hata. The magnets integrated into the noise suppressing member in Yugawa (combined) would be capable of being fitted into concave portions of a tire. For example, large concave slots and recesses like those illustrated in Kon would permit the noise member/magnets to be fitted within.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C DYE/Primary Examiner, Art Unit 1749